For a number of reasons appellant urges that we erred in our disposition of this case. In our original opinion we acceded to the proposition that the case was one of circumstantial evidence, but expressed the view that the facts seemed so closely related as to make the error of a failure to charge on circumstantial evidence not of reversible gravity. We have again carefully considered the record and find ourselves in such doubt as to the correctness of this announcement as to lead us to believe we should not let this conviction stand. The charge against appellant was the specific entry in a general ledger on December 21, 1926, of an item of $98,064.90, which was alleged to be a false entry, made in the books of a bank. The entry referred to was under the head of "Balance" in a warrant account which was carried on the books from day to day, and, for that matter, apparently from year to year, said account fluctuating in amount as increased or decreased by the daily business of the bank. Appellant as cashier kept that account. Whether at the close of any day the balance was larger or less than that of the day preceding, seems to have been determined, as we understand it, from the contents of a slip made out by the teller of the bank, who may have in the course of business on that day cashed a greater or smaller number of warrants, vouchers, etc., and who at the close of business made out such slip representing the total or aggregate amount of warrants, vouchers, etc., cashed by him *Page 141 
that day, — and passed such slip to appellant who therefrom made an entry in the Warrant account under the head of "Balance" greater or less than the entry of the preceding day, as the slip handed him by the teller indicated. This custom was testified to by the teller and some other officers of the bank. Just what the balance entry in the warrant account was at the close of business on December 20, 1926, is not shown in the record, but we find stated, somewhat incidentally, that on December 22, 1926, the day after the date of the alleged false entry, the balance in said account was about $85,000.00, or some $12,000.00 less than on the day of the transaction herein charged. In other words, the entry of December 21, 1926, would appear to have been based on the slip made out by the teller and passed to appellant, and if, — for instance, — same showed $10,000.00 of warrants cashed by the teller during that day, we infer that the balance entry by appellant would be $10,000.00 less than a similar entry on December 21st. There was abundant evidence that the entry of December 21st was in appellant's handwriting, but in order that such entry be criminal, as a false entry, and punishable therefor under our statute, it must have been demonstrated beyond a reasonable doubt that appellant knew such entry was false when he made it. County warrants of all kinds, school vouchers and other warrants, entries of loans to school districts, etc. etc., all seem to have been referred to and listed in the warrant account, which continued to be kept until the bank closed its doors sometime in 1927, and if we understand the testimony of the vice president of the bank, he said that in April 1927 he and others examined the warrant account of the bank, compared the entries with the warrants held, and that they balanced. Be that as it may, and without expressing any opinion as to whether the account may or may not have been falsified at the time the particular entry was made, this fact and also the further fact of appellant's knowledge of its falsity seem clearly dependent for establishment on circumstances, and we are of opinion that the jury should have been so told in the charge. We do not think the indictment bad for failure to allege that the act of appellant was "authorized by the board of directors." That clause of the statute has reference to other acts of an officer of a bank, and not to the making of false entries. The testimony of Kean that the entry under the head of "Balance" in the warrant account on December 21, 1926, was a false entry, was shown upon his examination to have been but his conclusion based on certain inferences from other facts. He should be allowed to state the facts but not his opinion. *Page 142 
Believing that we erred in holding the error of the refusal of a charge on circumstantial evidence not of sufficient gravity to call for a reversal in the original opinion, and being of opinion now that such charge should have been given, the motion for rehearing by appellant will be granted, the affirmance set aside, and the judgment of the trial court reversed and the cause remanded.
Reversed and remanded.